UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 o Transition report under Section 13 or 15(d) of the Securities Exchange act of 1934 For the transition period from to Commission File Number:001-32998 Energy Services of America Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 20-4606266 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Industrial Lane, Huntington, West Virginia (Address of Principal Executive Office) (Zip Code) (Registrant’s Telephone Number including area code): (304) 399-6315 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such requirements for the past 90 days. YESxNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx As of August 14, 2012 there were issued and outstanding 14,446,836 shares of the Registrant’s Common Stock. Part 1: Financial Information Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Changes in Stockholders’ Equity 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 Part II: Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 4. Mine Safety Disclosure 19 Item 6. Exhibits 19 Signatures 20 2 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable-trade Allowance for doubtful accounts ) ) Retainages receivable Other receivables Costs and estimated earnings in excess of billings on uncompleted contracts Deferred tax assets Prepaid expenses and other current assets Total Current Assets Property, plant and equipment, at cost less accumulated depreciation ) ) Goodwill Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Current maturities of long-term debt $ $ Lines of credit and short term borrowings Accounts payable Accrued expenses and other current liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Total Current Liabilities Long-term debt, less current maturities Note payable to shareholder Deferred income taxes payable Total Liabilities Stockholders’ equity Preferred stock, $.0001 par value Authorized 1,000,000 shares, none issued — — Common stock, $.0001 par value Authorized 50,000,000 shares Issued and outstanding 14,446,836 shares Additional paid in capital Retained earnings (deficit) ) ) Total Stockholders’ equity Total liabilities and stockholders’ equity $ $ The Accompanying Notes are an Integral Part of These Financial Statements 3 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of revenues Gross profit Selling and administrative expenses Loss from operations ) Other income (expense) Interest income Other nonoperating income Interest expense ) Gain on sale of equipment ) Loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Weighted average shares outstanding-basic Weighted average shares-diluted Net loss per share basic $ ) $ ) $ ) $ ) Net loss per share diluted $ ) $ ) $ ) $ ) The Accompanying Notes are an Integral Part of These Financial Statements 4 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Nine Months Ended Nine Months Ended June 30, June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation expense Gain on sale/disposal of equipment ) ) Provision for deferred taxes ) ) Share-based compensation expense Decrease in accounts receivable trade Decrease in retainage receivable (Increase) decrease in other receivables ) Decrease in cost and estimated earnings in excess of billings on uncompleted contracts Decrease (increase) in prepaid expenses and other current assets ) Increase (decrease) in accounts payable ) (Decrease) in accrued expenses ) ) Increase (decrease) in billings in excess of cost and estimated earnings on uncompleted contracts ) Net cash provided by operating activities Cash flows from investing activities: Investment in property & equipment ) ) Proceeds from sales of property and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of loans to shareholder ) ) Borrowings on lines of credit and short term debt, net of (repayments) Principal payments on long term debt ) ) Principal payments on short term debt ) ) Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash beginning of period Cash end of period $ $ Supplemental schedule of noncash investing and financing activities: Insurance premiums financed $ $ Purchases of property & equipment under financing agreements $ $ Supplemental disclosures of cash flows information: Cash paid during the year for: Interest $ $ Income taxes $ $ Insurance premiums financed $ $ The Accompanying Notes are an Integral Part of These Financial Statements 5 ENERGY SERVICES OF AMERICA CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
